     Case 1:19-cv-09847-GHW Document 18 Filed 08/12/20 Page 1 of 2
                                                      USDC SDNY
                                                      DOCUMENT
                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                          DOC #:
SOUTHERN DISTRICT OF NEW YORK                         DATE FILED: 8/12/2020

  MIGUEL ANGEL ROMANO PERALTA, JAZIEL
  MARTINEZ TEHUITZIL, JOSUE MARTINEZ
  ROMANO, SILVESTRE CABRERA ROMANO,                        Index No. 19cv09847 (GHW)
  individually and on behalf of others similarly situated,

                     Plaintiff,
                                                                 JUDGMENT
         v.

  P&H 49 CORP. (D/B/A BAGELS ON THE
  SQUARE), HYUN PAK, and MARCOS
  VELAZQUEZ
                         Defendants.




                                              JUDGMENT

       On August 4, 2020 Plaintiff filed a notice of acceptance of offer of judgment pursuant to Rule

68 of the Federal Rules of Civil Procedure;

      NOW, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

       That the Plaintiffs MIGUEL ANGEL ROMANO PERALTA, JAZIEL MARTINEZ

TEHUITZIL, JOSUE MARTINEZ ROMANO, SILVESTRE CABRERA ROMANO JAVIER

MADRIGAL have judgment against Defendants P&H 49 CORP. (D/B/A BAGELS ON THE

SQUARE), HYUN PAK, and MARCOS VELAZQUEZ (collectively “Defendants”), jointly and
         Case 1:19-cv-09847-GHW Document 18 Filed 08/12/20 Page 2 of 2



severally, in the amount of $100,000 (One Hundred Thousand Dollars) which is inclusive of attorneys’

fees and costs.

        The Clerk of Court is directed to close this case.

SO ORDERED.
                                                                 _____________________________________
Dated: August 12, 2020                                                  GREGORY H. WOODS
                                                                       United States District Judge




                                                  -2-
